Opinion by
Ector, P. J.
§ 41. Judgment by default where service is imperfect. The record shows that citation was served on the 13th day of July, 1876. The 17th day of July, 1876, was the first day of the July term, 1876, of the county court of Travis county, and the return day of the citation. There were but three days between the day of service and the day of return of the citation. It was error to render final judgment by default at the July term, 1876, of the county court. [Acts June 17, 1876, secs. 18, 19, p. 22; Pas. Dig. art. 1507; O’Connor v. Towns, 1 Tex. 107; Hyde v. White, 24 Tex. 142; Dickson v. Burke, 28 Tex. 117.]
Eeversed and remanded.